Exhibit 10.34

ESCROW AGREEMENT

This ESCROW AGREEMENT (this “Agreement”) made as of August 27, 2013, by and
among GlobalOptions Group, Inc., (the “Issuer”) and Broadband Capital Management
LLC (the “Placement Agent”), whose addresses and other information appear on the
Information Sheet (as defined herein) attached to this Agreement, and
Continental Stock Transfer & Trust Company, 17 Battery Place, 8th Floor, New
York, NY 10004 (the “Escrow Agent”).

WITNESSETH:

WHEREAS, the Issuer is offering to “accredited investors” units consisting of
one share and one half of one warrant share (the “Units”) at a purchase price of
$3.00 per Unit Units to be sold in a private placement offering of Units (the
“Offering”). The minimum amount to close will be $10,000,000 (as such amount may
be amended from time to time by joint written instruction by the Placement Agent
and Issuer to the Escrow Agent, the “Minimum Offering Amount”).

WHEREAS, the Issuer and the Placement Agent propose to establish an escrow
account (the “Escrow Account”), to which subscription monies which are received
by the Escrow Agent from the subscribers of the Units (the “Investors”) or the
Placement Agent in connection with such private offering are to be credited, and
the Escrow Agent is willing to establish the Escrow Account on the terms and
subject to the conditions hereinafter set forth; and

WHEREAS, the Escrow Agent has agreed to establish a special bank account at J.P.
Morgan Chase Bank (the “Bank”) into which the subscription monies, which are
received by the Escrow Agent from the Investors or the Placement Agent and
credited to the Escrow Account, are to be deposited.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto hereby agree as follows:

1. Information Sheet. Each capitalized term not otherwise defined in this
Agreement shall have the meaning set forth for such term on the information
sheet which is attached to this Agreement as Exhibit A and is incorporated by
reference herein and made a part hereof (the “Information Sheet”).

2. Establishment of the Bank Account.

2.1 The Escrow Agent shall establish a non-interest-bearing bank account at the
branch of Bank selected by the Escrow Agent, and bearing the designation set
forth on the Information Sheet (heretofore defined as the “Bank Account”). The
purpose of the Bank Account is for (a) the deposit of all subscription monies
(checks or wire transfers) from prospective purchasers of the Units which are
delivered to the Escrow Agent, (b) the holding of amounts of subscription monies
which are collected through the banking system and (c) the disbursement of
collected funds, all as described herein.



--------------------------------------------------------------------------------

2.2 On or before the date of the initial deposit in the Bank Account pursuant to
this Agreement, the Placement Agent shall notify the Escrow Agent in writing of
the date of the commencement of the Offering (the “Effective Date”), and the
Escrow Agent shall not be required to accept any amounts for credit to the
Escrow Account or for deposit in the Bank Account prior to its receipt of such
notification.

2.3 The “Offering Period,” which shall be deemed to commence on the Effective
Date, shall consist of the number of calendar days or business days set forth on
the Information Sheet. The Offering Period shall be extended at the Placement
Agent’s discretion (an “Extension Period”) only if the Escrow Agent shall have
received joint written notice thereof from the Issuer and Placement Agent prior
to the expiration of the Offering Period. The Extension Period, which shall be
deemed to commence on the next calendar day following the expiration of the
Offering Period, shall consist of the number of calendar days or business days
set forth on the Information Sheet. The last day of the Offering Period, or the
last day of the Extension Period (if the Escrow Agent has received written
notice thereof as herein above provided), is referred to herein as the
“Termination Date”. Except as provided in Section 4.3 hereof, after the
Termination Date, the Placement Agent shall not deposit, and the Escrow Agent
shall not accept, any additional amounts representing payments by prospective
purchasers.

3. Deposits to the Bank Account.

3.1 The Placement Agent shall promptly deliver to the Escrow Agent all monies
which it receives from prospective purchasers of the Units, which monies shall
be in the form of checks or wire transfers, provided however that “Cashiers”
checks and “Money Orders” must be in amounts greater than $10,000; Cashiers
checks or Money Orders in amounts less than $10,000 shall be rejected by the
Escrow Agent. Upon the Escrow Agent’s receipt of such monies, they shall be
credited to the Escrow Account. All checks delivered to the Escrow Agent shall
be made payable to “CST&T AAF GlobalOptions Group Escrow Account.” Any check
payable other than to the Escrow Agent as required hereby shall be returned to
the prospective purchaser, or if the Escrow Agent has insufficient information
to do so, then to the Placement Agent (together with any Subscription
Information, as defined below or other documents delivered therewith) by noon of
the next business day following receipt of such check by the Escrow Agent, and
such check shall be deemed not to have been delivered to the Escrow Agent
pursuant to the terms of this Agreement.

3.2 Promptly after receiving subscription monies as described in Section 3.1,
the Escrow Agent shall deposit the same into the Bank Account. Amounts of monies
so deposited are hereinafter referred to as “Escrow Amounts”. The Escrow Agent
shall cause the Bank to process all Escrow Amounts for collection through the
banking system. Simultaneously with each deposit to the Escrow Account, the
Placement Agent (or the Issuer, if such deposit is made by the Issuer) shall
inform the Escrow Agent in writing of the name, address, and the tax
identification number of the purchaser, the amount of Units subscribed for by
such purchase, and the aggregate dollar amount of such subscription
(collectively, the “Subscription Information”).



--------------------------------------------------------------------------------

3.3 The Escrow Agent shall not be required to accept for credit to the Escrow
Account or for deposit into the Bank Account checks which are not accompanied by
the appropriate Subscription Information, which at minimum shall include the
name address, tax identification number and the number of shares/units. Wire
transfers representing payments by prospective purchasers shall not be deemed
deposited in the Escrow Account until the Escrow Agent has received in writing
the Subscription Information required with respect to such payments.

3.4 The Escrow Agent shall not be required to accept in the Escrow Account any
amounts representing payments by prospective purchasers, whether by check or
wire, except during the Escrow Agent’s regular business hours.

3.5 Only those Escrow Amounts, which have been deposited in the Bank Account and
which have cleared the banking system and have been collected by the Escrow
Agent, are herein referred to as the “Fund.”

3.6 If the Offering is terminated before the Termination Date, the Escrow Agent
shall refund any portion of the Fund prior to disbursement of the Fund in
accordance with Article 4 hereof upon instructions in writing signed by both the
Issuer and the Placement Agent.

3.7 If prior to the disbursement of the Fund in accordance with Section 4.2
below, the Escrow Agent has received notice from the Issuer that the
subscription of a purchaser has been rejected, the Escrow Agent shall promptly
refund to such purchaser the amount of payment received from such purchaser
which is then held in the Fund or which thereafter clears the banking system,
without interest thereon or deduction therefrom, by drawing a check on the Bank
Account for the amount of such payment and transmitting it to the purchaser.

4. Disbursement from the Bank Account.

4.1 If by the close of regular banking hours on the Termination Date the Escrow
Agent determines that the amount in the Fund is less than the Minimum Offering
Amount, as indicated by the Subscription Information submitted to the Escrow
Agent, then the Escrow Agent shall promptly refund to each prospective purchaser
the amount of payment received from such purchaser which is then held in the
Fund or which thereafter clears the banking system, without interest thereon or
deduction there from, by drawing checks on the Bank Account for the amounts of
such payments and transmitting them to the purchasers. In such event, the Escrow
Agent shall promptly notify the Issuer and the Placement Agent of its
distribution of the Fund.

4.2 If at any time up to the close of regular banking hours on the Termination
Date, the Escrow Agent has received joint written instructions from the Issuer
and the Placement Agent that all conditions for release of funds have been met
for closing of the Offering, the Escrow Agent shall promptly disburse the Fund
in accordance with instructions.



--------------------------------------------------------------------------------

4.3 Upon disbursement of the Fund pursuant to the terms of this Article 4, the
Escrow Agent shall be relieved of further obligations and released from all
liability under this Agreement, except in the case of gross negligence or
willful misconduct. It is expressly agreed and understood that in no event shall
the aggregate amount of payments made by the Escrow Agent exceed the amount of
the Fund.

5. Rights, Duties and Responsibilities of Escrow Agent. It is understood and
agreed that the duties of the Escrow Agent are purely ministerial in nature, and
that:

5.1 The Escrow Agent shall notify the Placement Agent, on a daily basis, of the
Escrow Amounts which have been deposited in the Bank Account and of the amounts,
constituting the Fund, which have cleared the banking system and have been
collected by the Escrow Agent.

5.2 The Escrow Agent shall not be responsible for or be required to enforce any
of the terms or conditions of the selling agreement or any other agreement
between the Placement Agent and the Issuer nor shall the Escrow Agent be
responsible for the performance by the Placement Agent or the Issuer of their
respective obligations under this Agreement.

5.3 The Escrow Agent shall not be required to accept from the Placement Agent
(or the Issuer) any Subscription Information pertaining to prospective
purchasers unless such Subscription Information is accompanied by checks or wire
transfers meeting the requirements of Section 3.1, nor shall the Escrow Agent be
required to keep records of any information with respect to payments deposited
by the Placement Agent (or the Issuer) except as to the amount of such payments;
however, the Escrow Agent shall notify the Placement Agent within a reasonable
time of any discrepancy between the amount set forth in any Subscription
Information and the amount delivered to the Escrow Agent therewith. Such amount
need not be accepted for deposit in the Escrow Account until such discrepancy
has been resolved.

5.4 The Escrow Agent shall be under no duty or responsibility to enforce
collection of any check delivered to it hereunder. The Escrow Agent, within a
reasonable time, shall return to the Placement Agent any check received which is
dishonored, together with the Subscription Information, if any, which
accompanied such check.

5.5 The Escrow Agent shall be entitled to rely upon the accuracy, act in
reliance upon the contents, and assume the genuineness of any notice,
instruction, certificate, signature, instrument or other document which is given
to the Escrow Agent pursuant to this Agreement without the necessity of the
Escrow Agent verifying the truth or accuracy thereof. The Escrow Agent shall not
be obligated to make any inquiry as to the authority, capacity, existence or
identity of any person purporting to give any such notice or instructions or to
execute any such certificate, instrument or other document.

5.6 If the Escrow Agent is uncertain as to its duties or rights hereunder or
shall receive instructions with respect to the Bank Account, the Escrow Amounts
or the Fund which, in its sole determination, are in conflict either with other
instructions received by it or with any provision of this Agreement, it shall be
entitled to hold the Escrow Amounts, the Fund, or a portion thereof, in the Bank
Account pending the resolution of such uncertainty to the Escrow Agent’s sole
satisfaction, by final judgment of a court or courts of competent jurisdiction
or otherwise.



--------------------------------------------------------------------------------

5.7 The Escrow Agent shall not be liable for any action taken or omitted
hereunder, or for the misconduct of any employee, agent or attorney appointed by
it, except in the case of willful misconduct or gross negligence. The Escrow
Agent shall be entitled to consult with counsel of its own choosing and shall
not be liable for any action taken, suffered or omitted by it in accordance with
the advice of such counsel.

5.8 The Escrow Agent shall have no responsibility at any time to ascertain
whether or not any security interest exists in the Escrow Amounts, the Fund or
any part thereof or to file any financing statement under the Uniform Commercial
Code with respect to the Fund or any part thereof.

6. Amendment; Resignation or Removal of Escrow Agent. This Agreement may be
altered or amended only with the written consent of the Issuer, the Placement
Agent and the Escrow Agent. The Escrow Agent may resign and be discharged from
its duties hereunder at any time by giving written notice of such resignation to
the Issuer and the Placement Agent specifying a date when such resignation shall
take effect and upon delivery of the Fund to the successor escrow agent
designated by the Issuer in writing. Such successor Escrow Agent shall become
the Escrow Agent hereunder upon the resignation date specified in such notice.
If the Issuer fails to designate a successor Escrow Agent within thirty
(30) days after such notice, then the resigning Escrow Agent shall promptly
refund the amount in the Fund to each prospective purchaser, without interest
thereon or deduction. The Escrow Agent shall continue to serve until its
successor accepts the escrow and receives the Fund. The Issuer shall have the
right at any time to remove the Escrow Agent and substitute a new escrow agent
by giving notice thereof to the Escrow Agent then acting. Upon its resignation
and delivery of the Fund as set forth in this Section 6, the Escrow Agent shall
be discharged of and from any and all further obligations arising in connection
with the escrow contemplated by this Agreement. Without limiting the provisions
of Section 8 hereof, the resigning Escrow Agent shall be entitled to be
reimbursed by the Issuer and the Placement Agent for any expenses incurred in
connection with its resignation, transfer of the Fund to a successor escrow
agent or distribution of the Fund pursuant to this Section 6.

7. Representations and Warranties. The Placement Agent hereby represent and
warrant to the Escrow Agent that:

7.1 No party other than the parties hereto and the prospective purchasers have,
or shall have, any lien, claim or security interest in the Escrow Amounts or the
Fund or any part thereof.

7.2 No financing statement under the Uniform Commercial Code is on file in any
jurisdiction claiming a security interest in or describing (whether specifically
or generally) the Escrow Amounts or the Fund or any part thereof.



--------------------------------------------------------------------------------

7.3 The Subscription Information submitted with each deposit shall, at the time
of submission and at the time of the disbursement of the Fund, be deemed a
representation and warranty that such deposit represents a bona fide payment by
the purchaser described therein for the amount of Units set forth in such
Subscription Information.

7.4 All of the information contained in the Information Sheet is, as of the date
hereof, and will be, at the time of any disbursement of the Fund, true and
correct.

7.5 Reasonable controls have been established and required due diligence
performed to comply with “Know Your Customer” regulations, USA Patriot Act,
Office of Foreign Asset Control (OFAC) regulations and the Bank Secrecy Act.

8. Fees and Expenses. The Escrow Agent shall be entitled to the Escrow Agent
Fees set forth on the Information Sheet, payable as and when stated therein. In
addition, the Issuer and the Placement Agent jointly and severally agree to
reimburse the Escrow Agent for any reasonable expenses incurred in connection
with this Agreement, including, but not limited to, reasonable counsel fees.

9. Indemnification and Contribution.

9.1 The Issuer and the Placement Agent (collectively referred to as the
“Indemnitors”) jointly and severally agree to indemnify the Escrow Agent and its
officers, directors, employees, agents and shareholders (collectively referred
to as the “Indemnitees”) against, and hold them harmless of and from, any and
all loss, liability, cost, damage and expense, including without limitation,
reasonable counsel fees, which the Indemnitees may suffer or incur by reason of
any action, claim or proceeding brought against the Indemnitees arising out of
or relating in any way to this Agreement or any transaction to which this
Agreement relates, unless such action, claim or proceeding is the result of the
willful misconduct or gross negligence of the Indemnitees.

9.2 If the indemnification provided for in Section 9.1 is applicable, but for
any reason is held to be unavailable, the Indemnitors shall contribute such
amounts as are just and equitable to pay, or to reimburse the Indemnitees for,
the aggregate of any and all losses, liabilities, costs, damages and expenses,
including counsel fees, actually incurred by the Indemnitees as a result of or
in connection with, and any amount paid in settlement of, any action, claim or
proceeding arising out of or relating in any way to any actions or omissions of
the Indemnitors.

9.3 The provisions of this Article 9 shall survive any termination of this
Agreement, whether by disbursement of the Fund, resignation of the Escrow Agent
or otherwise.

10. Termination of Agreement. This Agreement shall terminate on the final
disposition of the Fund pursuant to Section 4, provided that the rights of the
Escrow Agent and the obligations of the other parties hereto under Section 9
shall survive the termination hereof and the resignation or removal of the
Escrow Agent.



--------------------------------------------------------------------------------

11. Governing Law and Assignment. This Agreement shall be construed in
accordance with and governed by the laws of the State of New York, without
regard to the conflicts of laws principles thereof, and shall be binding, upon
the parties hereto and their respective successors and assigns; provided,
however, that any assignment or transfer by any party of its rights under this
Agreement or with respect to the Escrow Amounts or the Fund shall be void as
against the Escrow Agent unless (a) written notice thereof shall be given to the
Escrow Agent; and (b) the Escrow Agent shall have consented in writing to such
assignment or transfer.

12. Notices. All notices required to be given in connection with this Agreement
shall be sent by registered or certified mail, return receipt requested, or by
hand delivery with receipt acknowledged, or by the Express Mail service offered
by the United States Postal Service, and addressed, if to the Issuer or the
Placement Agent, at their respective addresses set forth on the Information
Sheet, and if to the Escrow Agent, at its address set forth above, to the
attention of the Trust Department.

13. Severability. If any provision of this Agreement or the application thereof
to any person or circumstance shall be determined to be invalid or
unenforceable, the remaining provisions of this Agreement or the application of
such provision to persons or circumstances other than those to which it is held
invalid or unenforceable shall not be affected thereby and shall be valid and
enforceable to the fullest extent permitted by law.

14. Execution in Several Counterparts. This Agreement may be executed in several
counterparts or by separate instruments and by facsimile transmission and all of
such counterparts and instruments shall constitute one agreement, binding on all
of the parties hereto.

15. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings (written or oral) of the parties in
connection therewith.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.

 

CONTINENTAL STOCK TRANSFER& TRUST COMPANY

By:

 

/s/ Frank A. Dipaolo

 

Name: Frank A. Dipaolo

 

Title: Vice President

Broadband Capital Management LLC

By:

 

/s/ Philip Wagenheim

 

Name: Philip Wagenheim

 

Title: Vice Chairman

GlobalOptions Group, Inc.

By:

 

/s/ Jeffrey O. Nyweide

  Name: Jeffrey O. Nyweide   Title:
    Chief Financial Officer, Executive Vice President – Corporate Development,
Treasurer and Secretary



--------------------------------------------------------------------------------

EXHIBIT A

ESCROW AGREEMENT INFORMATION SHEET

 

1. The Issuer

Name: GlobalOptions Group, Inc.

Address: 415 Madison Avenue, 17th Floor

New York, NY 10017

Tax Identification Number: 30-0342273

 

2. The Placement Agent

Name: Broadband Capital Management LLC

Address: 712 Fifth Avenue, New York, NY 10019

 

3. The Units

Description of the Units to be offered: Units consisting of one share of common
stock and one half of one warrant. The Unit purchase price is $3.00 per Unit.
The exercise price of the warrant is $3.00 per full warrant.

 

4. Minimum Amounts and Conditions Required for Disbursement of the Escrow
Account

Aggregate dollar amount which must be collected before the Escrow Account may be
disbursed to the Issuer: $10,000,000

 

5. Plan of Distribution of the Units

Initial Offering Period: Through September 16, 2013.

Extension Period, if any: October 31, 2013.

 

6. Title of Escrow Account:

“CST&T AAF GlobalOptions Group

 

7. Escrow Agent Fees and Charges

$2,500 payable out of the proceeds at Closing. A fee of $500 will be payable for
document review services related to each amendment to the Escrow Agreement and a
$250 charge for each approved extension of the Termination Date. In addition,
the Escrow Agent shall be paid a fee of $500.00 for each additional closing.
Should the Escrow Agent continue for more than one year, the Escrow Agent shall
receive a fee of $500.00 per month, or any portion thereof, payable in advance
on the first business day of each month.

Distribution charges:

$10.00 per check

$50.00 per wire

$100.00 per check returned (NSF) check

$100.00 lost check replacement fee